Citation Nr: 1214400	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for lumbosacral strain prior to July 18, 2005.  

2.  Entitlement to an initial evaluation for lumbosacral strain in excess of 10 percent after July 18, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2001 to November 2004.   

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran service connection for a lumbosacral strain with a 0 percent evaluation, effective November 11, 2004.  A Decision Review Officer (DRO) decision increased the Veteran's evaluation for a lumbosacral strain to 10 percent, effective July 18, 2005. 

The issues have been recharacterized to comport to the development of the Veteran's claim.  

In her September 2006 substantive appeal to the Board, the Veteran noted that an increase of her rating for her left knee, retropatellar pain syndrome, to 10 percent would satisfy her appeal.  In an April 2009 Decision Review Officer (DRO) decision, the RO increased the Veteran's rating for her left knee, retropatellar pain syndrome, from 0 to 10 percent, effective July 18, 2005.  Because the Veteran has been granted the full benefit she sought, her claim for an increased rating for left knee, retropatellar pain syndrome, is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to July 18, 2005, the Veteran's lumbosacral strain did not manifest any limitation of motion or muscle spasm, tenderness, or a vertebral body fracture.  

2.  After July 18, 2005, the Veteran's lumbosacral strain manifests scoliosis, but forward flexion of the thoracolumbar spine greater than 30 degrees and no findings of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for lumbosacral strain prior to July 18, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237 (2011). 

2.  The criteria for an initial evaluation of 20 percent, but no more, for lumbosacral strain after July 18, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A December 2004, March 2006, and December 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was re-adjudicated in an April 2011 supplemental statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's back disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks an initial compensable evaluation for lumbosacral strain prior to July 18, 2005, and to an initial evaluation in excess of 10 percent after July 18, 2005.  She claims that she is entitled to a 30 percent rating because her back strain causes pain.  

The RO originally granted service connection for a lumbosacral strain in April 2005, assigning a 0 percent evaluation under 38 C.F.R. § 4.71a, DC 5237, effective November 11, 2004.  A July 2006 rating decision increased the Veteran's rating for a lumbosacral strain to 10 percent under 38 C.F.R. § 4.71a, DC 5237, effective July 18, 2005. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran filed her service connection claim on November 18, 2004, which was after VA promulgated new regulations concerning the evaluation of disabilities of the spine based on range of motion and lumbosacral strains, effective September 26, 2003.  Thus, only the current rating criteria apply to the Veteran's claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Diagnostic Code 5237 is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  However, assigning multiple ratings for the Veteran's back disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.

The current General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a at least 1 week, but less than 2 weeks during the past 12 months, 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, and a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  
Note (1) to Diagnostic Code 5237 provides that, for purposes of ratings under Diagnostic Code 5237, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

A.  Evaluation in excess of 0 percent prior to July 18, 2005

A VA examination was conducted in February 2005.  The Veteran reported daily tightness, that she does not have flare-ups, and that she does not use medications.  She also reported no radicular symptoms.  She reported back pain and that lifting is limited to less than ten pounds.  She is able to walk without discomfort.  An examination revealed no tenderness to palpitation over the spine and paraspinous muscles.  No abnormal curvature of the spine.  No spasms.  She had normal range of motion with forward flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees.  Extension did cause discomfort at 30 degrees.  Repetitive motion did not increase pain or decrease range of movement.  Range of motion is not limited by pain, fatigue, or lack of endurance following repetition.  Reflexes are 1+ and equal throughout.  Motor and sensory examinations were normal.  An impression of lumbosacral strain was given.   

To receive a compensable evaluation for her lumbosacral strain disability prior to July 18, 2005, the evidence must show forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness; or, vertebral body fracture with loss of 50 percent of more of the height.  The competent evidence of record shows that prior to July 18, 2005, the Veteran's thoracolumbar spine had greater than 85 degrees of forward flexion at its most limited, a combined range of motion of 240 degrees at its most limited, and no findings indicating muscle spasm, guarding, or localized tenderness or vertebral body fracture with loss of 50 percent of more of the height.  Therefore, prior to July 18, 2005, a 10 percent rating for the Veteran's lumbosacral strain is not warranted under DC 5237.  

Under Diagnostic Code 5003, degenerative arthritis and other conditions, when the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion confirmed by swelling, muscle spasm, or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, because the competent evidence of record shows that, prior to July 18, 2005, the Veteran's lumbosacral spine had a full range of motion in all directions that was not limited by pain, a 10 percent rating under DC 5003 is not warranted.  

There is no evidence of record, nor does the Veteran claim, that she has been prescribed bed rest by a physician due to her back disability prior to July 18, 2005.  Thus, a rating under the Formula for Rating IVDS on Incapacitating Episodes is not warranted.  

B.  Evaluation in excess of 10 percent after July 18, 2005

A July 18, 2005 VA treatment record notes that the Veteran has a past medical history of chronic lumbosacral pain.  A physical examination revealed that her back had mild point tenderness throughout the lumbosacral area.  No radiation of pain into the lower extremities and normal neurologic examination.  An impression of chronic lower back pain, nonacute, was given.  

An August 2005 VA treatment record notes that the Veteran complained of low back pain on her left side lumbosacral/buttock area, which worsens with prolonged standing or sitting.  She has no complaints of lower extremity numbness or weakness.  Objectively she had passive lumbar extension within normal limits and without pain at end of range.  Positive pain to palpitation.  An assessment of L-S1 dysfunction was given.  

A VA examination was conducted in July 2009.  The Veteran reported stiffness, no numbness or loss of bladder or bowel control, back pain, and the use of medication during back pain.  She is receiving no treatment for her condition and reports no incapacitation.  A physical examination revealed normal posture and a normal gait, that there was no evidence of radiating pain on movement, no muscle spasm, and negative straight leg raising bilaterally.  There is tenderness to the low back.  There is no ankylosis of the lumbar spine.  The Veteran's thoracolumbar spine had flexion to 70 degrees limited by pain, extension to 15 degrees limited by pain, and right and left lateral flexion and rotation of 15 degrees each limited by pain.  On repetitive use pain has the major functional impact.  Inspection of the spine revealed normal head position and the appearance of slight scoliosis changes.  The spine has normal curves. A neurologic examination of the lower extremities revealed normal motor function, normal sensory function, and 2+ knee and ankle jerks.  Diagnoses of lumbosacral strain and left sided sacroiliitis with levoconvex scoliosis of the lumbar spine were given.  The examiner noted that the sacroiliac dysfunction was caused by the lumbar strain and that the Veteran has slight tenderness and decreased range of motion of the lower back.  The effect of the Veteran's condition on her occupation and daily activities is minimal.  

To receive an evaluation in excess of 10 percent for her lumbosacral strain disability after July 18, 2005, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  The competent evidence of record, namely the July 2009 VA examination report, shows that after July 18, 2005, the Veteran's service connected lumbosacral strain causes left sided sacroiliitis with levoconvex scoliosis of the lumbar spine.  Because the Veteran's service connected lumbar spine strain causes scoliosis, a 20 percent rating under DC 5237 is warranted.  

To receive a higher, 40 percent, rating for her lumbosacral strain disability, after July 18, 2005, the evidence must show her thoracolumbar spine has forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The competent evidence of record after July 18, 2005, shows that the Veteran's thoracolumbar spine had 70 degrees of flexion at its most limited and that she does not have ankylosis of any part of her spine.  Therefore, after July 18, 2005, a rating in excess of 20 percent for the Veteran's lumbosacral strain is not warranted under DC 5237.  

There is no evidence of record, nor does the Veteran claim, that she has been prescribed bed rest by a physician due to her back after July 18, 2005.  Thus, a higher 40 percent rating under the Formula for Rating IVDS on Incapacitating Episodes is not warranted.  

As to whether separate evaluations for neurological manifestations are warranted pursuant to 38 C.F.R. 4.71a, DC 5237, Note (1), the competent evidence of record indicates that the Veteran's lower extremities are normal neurologically and that her back disability does not cause any neurological manifestations.  Thus, 38 C.F.R. 4.71a DC 5237, Note (1), is not for application. 

The disabling effects of pain have been considered in evaluating the Veteran's service-connected back disability, as indicated in the above discussions.  See DeLuca, supra.  The Veteran's complaints of pain, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to her disability.  

At no time since the pendency of the Veteran's claim has her back disability met or nearly approximated the criteria for the next higher ratings, and further staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

Lay testimony is competent to establish the presence of observable symptomatology such as back pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the range of motion of her spine or whether her back disability manifests specific diagnoses such as ankylosis.  
The Veteran's opinions are far outweighed by the detailed opinions provided by the VA medical professionals.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against an evaluation in excess of 0 percent for a lumbosacral strain prior to July 18, 2005, and in excess of 20 percent after July 18, 2005; there is no doubt to be resolved; and further increased ratings are not warranted.  Gilbert, supra. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's lumbosacral strain.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as a scoliosis and painful motion, included in the criteria used to evaluate her back disability.  Thus, a referral to the Under Secretary is not warranted.  See Thun, supra.

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  However, the record demonstrates that the Veteran's back disability does not cause occupational impairment and the Veteran has not claimed that she is currently unemployed or that her back disability interferes with her ability to work.  Therefore, any inferred TDIU claim is inapplicable in this case. 


ORDER

Entitlement to an initial compensable evaluation for lumbosacral strain prior to July 18, 2005, is denied.  

Entitlement to an initial evaluation of 20 percent, but no more, for lumbosacral strain after July 18, 2005, is granted.   




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


